           Case 2:19-cv-01864-RFB-BNW Document 40 Filed 08/12/20 Page 1 of 4


     ERIC W. SWANIS, ESQ.
 1
     Nevada Bar No. 6840
 2   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Suite 600
 3   Las Vegas, Nevada 89135
 4   Telephone: (702) 792-3773
     Facsimile: (702) 792-9002
 5   swanise@gtlaw.com
 6
     CASEY SHPALL, ESQ.*
 7   GREGORY R. TAN, ESQ.*
     GREENBERG TRAURIG, LLP
 8   1144 15th Street, Suite 3300
 9   Denver, Colorado 80202
     Telephone: (303) 572-6500
10   shpallc@gtlaw.com
     tangr@gtlaw.com
11
     *Admitted Pro Hac Vice
12 Counsel for Defendants

13

14                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEVADA
15
     PEGGY COLLINS,
16

17                              Plaintiff,         CASE NO. 2:19-cv-01864-RFB-BNW
18            v.                                       STIPULATION AND ORDER
19                                                   REGARDING WITHDRAWAL OF
     C. R. BARD, INC.; BARD PERIPHERAL                 PLAINTIFF’S CLAIMS FOR
20   VASCULAR, INCORPORATED,                            EMPLOYMENT RELATED
                                                              DAMAGES
21                               Defendants.
22

23

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
                                               1
     ACTIVE 50661219v2
           Case 2:19-cv-01864-RFB-BNW Document 40 Filed 08/12/20 Page 2 of 4



 1           The Parties, Plaintiff PEGGY COLLINS (“Plaintiff”) and Defendants, C. R. Bard, Inc.
 2 and Bard Peripheral Vascular, Inc. (“Bard”), by and through their undersigned counsel, hereby

 3 stipulate as follows pursuant to Fed. R. Civ. P. 15(a)(2):

 4           1.      This case was part of a multi-district litigation proceeding styled, In Re: Bard IVC
 5 Filters Products Liability Litigation, MDL 2641 (“MDL”), pending before Senior Judge David

 6 Campbell of the District of Arizona.

 7           2.      Plaintiff originally filed her Amended Master Short Form Complaint for Damages
 8 for Individual Claims and Demand for Jury Trial (the “SFC”) in the MDL. See, ECF No. 1. The

 9 SFC incorporates by reference the Master Complaint for Damages (“Master Complaint”) filed in

10 the MDL. See, id. at p. 1.

11           3.      The Master Complaint, a copy of which has been filed for reference in this action
12 (See, ECF No. 34-1), contains a prayer for relief stating, “Plaintiffs demand judgment against

13 Defendants for: … past and future lost wages and loss of earning capacity.” See, id. at p. 63.

14 The SFC incorporates this prayer for relief by reference. See, ECF No. 1, at p.1.

15           4.      Pursuant to Fed. R. Civ. Pro. 15(a)(2), the Parties hereby stipulate to the withdrawal
16 of Plaintiff’s claims for employment related damages, under all counts set forth in the SFC and/or

17 the Master Complaint, including past or future lost wages, past or future loss of earnings capacity,

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
                                                        2
     ACTIVE 50661219v2
            Case 2:19-cv-01864-RFB-BNW Document 40 Filed 08/12/20 Page 3 of 4



 1 past or future loss of employment opportunities, past or future loss of educational opportunities,

 2 past or future loss of employment promotion and and/or other employment related losses.

 3           IT IS SO STIPULATED.
 4           Dated this 11th day of August 2020.
 5
             MARTIN BAUGHMAN, PLLC                       GREENBERG TRAURIG, LLP
 6
      By:     /s/ Ben Martin                             By: /s/ Eric W. Swanis
 7
             Ben C. Martin, Esq.*                            ERIC W. SWANIS, ESQ.
 8           bmartin@martinbaughman.com                      Nevada Bar No. 6840
             3710 Rawlins Street, Suite 1230                 10845 Griffith Peak Drive, Suite 600
 9           Dallas, Texas 75219                             Las Vegas, Nevada 89135
10           *Admitted Pro Hac Vice
                                                              CASEY SHPALL, ESQ.*
11           PETER C. WETHERALL, ESQ.                         shpallc@gtlaw.com
             Nevada Bar No. 4414                              GREGORY R. TAN, ESQ. *
12                                                            tangr@gtlaw.com
             pwetherall@wetherallgroup.com
13           WETHERALL GROUP, LTD.                            GREENBERG TRAURIG, LLP
             9345 W. Sunset Road, Suite 100                   1144 15th Street, Suite 3300
14           Las Vegas, Nevada 89148                          Denver, Colorado 80202
             Telephone: (702) 838-8500                        Telephone: (303) 572-6500
15
             Facsimile: (702) 837-5081                        *Admitted Pro Hac Vice
16
             Counsel for Plaintiffs                           Counsel for Defendants
17

18

19

20                                                 IT IS SO ORDERED.
21

22
                                                   UNITED STATES DISTRICT COURT JUDGE
23

24
                                                              12th day of ________
                                                   Dated this ____         August 2020.
25

26

27

28
                                                     3
     ACTIVE 50661219v2
           Case 2:19-cv-01864-RFB-BNW Document 40 Filed 08/12/20 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2           I hereby certify that on August 11, 2020, I caused the foregoing document to be
 3 electronically filed with the Clerk of the Court using the CM/ECF system, which will send

 4 notification of such filing to the CM/ECF participants registered to receive such service.

 5

 6
                                                                /s/ Shermielynn Irasga
 7
                                                       An employee of GREENBERG TRAURIG, LLP
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
     ACTIVE 50661219v2
